UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: June 30, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-12122 Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices including zip code) Registrant’s Telephone Number, Including Area Code: +86 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [ x ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes [ ] No [x ] There were 44,555,131 shares of common stock outstanding as of August 19, 2009. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2009 ITEM Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 2 Consolidated Statements of Operations for three and six months ended June 30, 2009 and June 30, 2008 3 Consolidated Statements of Cash Flows for six months ended June 30, 2009 and June 30, 2008 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4T. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 16 PART I– FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Account receivable, net Inventories Value added taxes receivable Purchase deposit Due from related parties Deferred tax assets Other sundry current assets Total current assets Property, machinery and mining assets, net Non-marketableinvestment - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loan $ $ - Account payable - trade - construction vendors Accrued expenses Due to shareholders - Total current liabilities Long-term debt Due to shareholders - Shareholders' equity: Perferred stock, $.001 par value, 25,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2009 and December 31, 2008 Common stock, $.001 par value, 100,000,000 shares authorized, 44,555,131 issued and outstanding at June 30, 2009 andDecember 31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities And Shareholders' Equity $ $ The accompanying notes are an integral part of these financial statements -2- APOLLO SOLAR ENERGY, INC.
